Order entered September 9, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00926-CV

              SUN KYUM CHA A/K/A STEPHEN CHA, ET AL., Appellants

                                                 V.

                 BRANCH BANKING AND TRUST COMPANY, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-15020

                                           ORDER
       We GRANT appellants’ August 19, 2014 motion for leave to file an amended notice of

appeal to add Lee & Cha, Inc. as an appellant.


                                                      /s/   ADA BROWN
                                                            JUSTICE